Citation Nr: 1043572	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability, 
status post operative herniated nucleus pulposus with 
arachnoiditis.

3.  Entitlement to service connection for depressive disorder.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American  Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had honorable service in the U.S. Marine Corps from 
March 1970 to March 1972, and service characterized by the 
service department as under conditions other than honorable from 
March 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in August 2010.  A transcript of his hearing is of 
record.

The issues of entitlement to service connection for hypertension, 
a back disability, and depressive disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2010 hearing before the undersigned, the Veteran 
submitted a written statement expressing his intent to withdraw 
the appeal with respect to the claim of entitlement to service 
connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant with 
respect to the issue of entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for PTSD and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


REMAND

The Veteran's service treatment records are not associated with 
the claims file.  In March 2006, the RO was advised by the 
National Personnel Records Center (NPRC) that the Veteran's 
records were lent to the Board for Correction of Naval Records 
(BCNR) in 2004.  However, the RO contacted the BCNR in December 
2006 and was advised that the BCNR never had the Veteran's 
medical records, but instead had his personnel records which were 
returned in August 2005.  In light of this information, the Board 
concludes that another attempt should be made to secure the 
Veteran's service treatment records from the NPRC.  The NPRC 
should be advised of the communications with the BCNR and asked 
to make an additional search for records pertaining to the 
Veteran.

In 2001, in the course of adjudicating the Veteran's claim for 
nonservice-connected pension, the RO contacted the Social 
Security Administration (SSA) to request records pertaining to 
the Veteran.  SSA responded that the Veteran was entitled to 
supplemental security income (SSI) benefits only and that the RO 
should request records from a specified address.  The RO wrote to 
SSA at that address.  There is no indication that a response was 
received.    Moreover, a February 2002 inquiry to SSA appears to 
indicate that the Veteran was in receipt of Social Security 
Disability benefits.  Finally, the Board observes that in August 
2006 the Veteran reported during a vocational rehabilitation 
consultation that he was receiving Social Security Disability 
Insurance and that he had not worked since 1995.  In sum, it is 
unclear whether the Veteran is currently in receipt of SSA 
disability benefits.  This question must be clarified.  Moreover, 
given the likelihood that records pertaining to adjudication of a 
disability claim by SSA might shed light on the Veteran's claimed 
disabilities, the Board finds that a remand for such records is 
warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, this question must be clarified, and if the Veteran 
is in fact in receipt of such disability benefits, the records 
pertaining to the adjudication of his SSA claim should be 
obtained.  

At his August 2010 hearing, the Veteran indicated that he had 
been psychiatrically hospitalized at the Knoxville, Tennessee VA 
Medical Center (VAMC) in 1972.  It appears that he had not 
previously identified treatment at this facility.  Moreover, he 
stated that he had been treated for hypertension at the Durham, 
North Carolina VAMC initially in 1975.  Efforts should be made to 
secure records of this treatment.

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the NPRC and request the 
Veteran's service treatment records.  NPRC 
should be advised of the BCNR's response to 
the RO's inquiries and asked to make an 
additional search for the Veteran's 
records.

2.  Obtain records pertaining to treatment 
of the Veteran by the Knoxville, Tennessee 
VAMC during 1972.  

Obtain records pertaining to treatment of 
the Veteran by the Durham, North Carolina 
VAMC from 1975 to 1999.

3.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any administrative 
decision(s) on the Veteran's application 
for SSA disability benefits and all of the 
underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims 
file.  All records provided by SSA also 
should be included in the claims file.

4.  If VA is unable to secure any of the 
above discussed records, it must notify the 
Veteran and (a) identify the specific 
records VA is unable to obtain; (b) briefly 
explain the efforts that VA made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect to 
the claim; and (d) notify him that he is 
ultimately responsible for providing the 
evidence. 38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)(1) (2010).

5.  Following completion of the above, 
review the claims file and ensure that all 
appropriate development has been conducted.  
Such development should include appropriate 
VA examinations where indicated by any new 
evidence added to the record.

6.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


